DETAILED ACTION
Notice to Applicant
In the amendment dated 11/3/2022, the following has occurred: Claims 5 and 6 have been amended; Claim 20 has been canceled; Claims 21-23 have been added.
Claims 1-19 and 21-23 are pending and are examined herein. This is a Non-Final Rejection.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Response to Arguments
Applicant argues with respect to the previous rejection (Non-Final dated 8/15/2022) of claim 1 that the primary reference, Ogura, teaches an air vent in the battery pack for allowing air to cool the cells in the accommodating space, and that therefore it would not have been obvious to use an insulating/elastic sheet as taught in Lin around the terminal holes in the circuit board to waterproof the pack of Ogura, since water would just enter another way. This argument is convincing and the previous rejections are withdrawn. A new rejection, however, relying on US 2016/0226044, has been issued.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7, 13 and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikeda (US 2016/0226044 to Ikeda et al.).
	Regarding Claim 1, Ikeda teaches:
a battery packing comprising a housing 21 with battery cells disposed therein (Fig. 3)

    PNG
    media_image1.png
    775
    620
    media_image1.png
    Greyscale

at least one seat surface, broadly defined as where the circuit board contact the battery holder 25 disposed within the housing and being mounted on the at least one seat surface (Fig. 3)
a circuit board 23 disposed within the housing and being mounted on the at least one seat surface (Fig. 3, para 0014)
at least one lead plate having a terminal portion 30 electrically connected to the surface board (para 0021)
at least one elastic sheet 31 interposed between the circuit board 23 and the at least one seat surface, the at least one elastic sheet surrounding an entire perimeter of the terminal portion(s) 30 in a direction perpendicular to an extension direction of the terminal portion (Fig. 3)
	Regarding Claim 2, Ikeda teaches:
wherein the leads are attached to the battery cells (e.g. para 0022)
	Regarding Claim 3, Ikeda teaches:
a cell holder 25 holding the battery cells and defining the seat surface(s) (Fig .3)
	Regarding Claim 7, Ikeda teaches:
a film/coating on both side surfaces of the circuit board, the top coating covering and sealing a connection location 23a at which the terminal portion is electrically connected to the circuit board (Fig. 3)
wherein a waterproof sealing resin is performed on each connection terminal (para 0021)
	Regarding Claim 13, Ikeda teaches:
two terminals, and two elastic sheets, with the first terminal going through the first sheet and the second terminal going through the second sheet (Fig. 3)
	Regarding Claim 21, Ikeda teaches:
a battery packing comprising a housing 21 with battery cells disposed therein (Fig. 3)
at least one seat surface, broadly defined as where the circuit board contact the battery holder 25 disposed within the housing and being mounted on the at least one seat surface (Fig. 3)
at least a second arbitrarily definable “seat surface” on the battery holder (Fig. 3)
a circuit board 23 disposed within the housing and being mounted on the at least one seat surface (Fig. 3, para 0014)
at least one lead plate having a terminal portion 30 electrically connected to the surface board (para 0021)
at least one elastic sheet 31 interposed between the circuit board 23 and the at least one seat surface, the at least one elastic sheet surrounding an entire perimeter of the terminal portion(s) 30 in a direction perpendicular to an extension direction of the terminal portion (Fig. 3)
wherein the elastic sheet, being a water-proof resin, is compressed within the meaning of the limitation between the circuit board and both definable seat surfaces
	Regarding Claim 22, Ikeda teaches:
including a battery cell holder 25 that holds the at least one battery cell with the seat surfaces on the holder (Fig. 3)
	Regarding Claim 23, Ikeda teaches:
a first seat surface on a main body portion of the holder, and a second seat surface on a designatable “holder cover” 25b (Figs. 1-3)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (US 2016/0226044 to Ikeda et al.) in view of Lin (US 2012/0141838 to Lin et al.) and/or Varipatis (US 2017/0365826 to Varipatis et al.).
	Regarding Claims 4, 8, 9, and 12, Ikeda teaches:
wherein the at least one elastic sheet encloses the circuit board and a sealing resin at the terminal openings (para 0021)
	Ikeda does not teach the elastic sheet is adhered to the board, nor does it teach the particular materials used to form the waterproof sheet(s).
	Lin, from the same field of invention, regarding a battery with a terminal connection, teaches an elastic sheet between 0.1 and 0.4 mm of plastics, silica gel, mylar, PVC, or other conventional resins (Fig. 3, para 0020) and a waterproof adhesive layer of epoxy to form a seal around the opening (para 0023). Lin further teaches that the elastic sheet is interposed between a circuit board and a seat surface surrounding the perimeter of the extending terminal (para 0017). It would have been obvious to use an elastic sheet of the approximate thickness and of substantially the same materials as taught in Lin, and to adhere that sheet to the circuit board at least at the terminals (also as taught in Lin) since Ikeda, in its breadth, suggests all conventional materials as suitable for achieving the water-proofing of the invention. 
	Regarding Claims 10-11, Ikeda does not explicitly teach:
the compressibility and recovery after compression of the sheet
	Lin, however, teaches plastics like silica gel, PVC, etc., known to be elastomers. It would have been obvious to use an elastomer as the insulating material with the motivation to provide a sealing, gasket-like water-tightness, and such materials being substantially the same as those disclosed in the instant specification, would be expected to exhibit compressibility and recovery in ranges overlapping the claimed range, absent some showing of unexpected results or critical selection. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).
	Regarding Claim 13, Ikeda teaches:
holes in the circuit board for receiving a plurality of terminal portions 
	Ikeda does not explicitly teach:
two discrete elastic sheets between the circuit board 

Claims 5, 6, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (US 2016/0226044 to Ikeda et al.) in view of Ogura (US 2014/0302353 to Ogura et al.).
	Regarding Claims 5 and 6, Ikeda teaches:
a circuit board with a plurality of connection locations with terminals and corresponding lead plates (Fig. 3)
a single elastic sheet that seamlessly and integrally surrounds an entire perimeter of each of the terminal portions 
	Ikeda does not teach that the terminal portions of the lead plates are connected at a plurality of locations spaced around the peripheral edge of the circuit board with a plurality of notches extending into the portion of the peripheral edge, with each adjacent pair of notches forming a tongue where a plurality of connections are located. Ikeda teaches a bare bones pack without the usual details associated with power tool battery packs. It would have been obvious to modify the specific exemplary shape shown in the Figs. of Ikeda to match other shapes and configurations found in conventional battery packs, so as to hold more battery cells or take advantage of other battery holders that were known in the art. 
	Ogura, for example, from the same field of invention, teaches a battery pack with a battery holder as shown below, wherein the terminal leads are threaded through the circuit board at the periphery rather than the center, and wherein a tongue of the circuit board extends outwards to meet a lead/terminal (see bottom right of Fig. 4).

    PNG
    media_image2.png
    771
    638
    media_image2.png
    Greyscale

It would have been obvious, first, to use a similar design for the circuit board and battery holder of Ikeda, with the side-facing bus bars extending into leads that terminate at a connection junction on the circuit board as shown in Ogura, with the motivation to space the connection parts further away from each other to avoid shorts, provide space for sensors, etc., as was conventionally known in the art. It further would have been obvious to provide tongues with notches there between with the motivation to reach extending terminals while minimizing circuit board cost and materials. Rearranging and/or duplicating parts has been found to be obvious. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CPPA 1950) and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Mere duplication of parts has no patentable significance unless a new and unexpected result is produced, while rearrangement of known parts is obvious when the device operates in the same fashion towards the same purpose. See MPEP 2144.04, VI [R-6]. Where a prior art component has the same function as the instantly claimed component, motivation to alter the shape of the component to any other equally useful shape is obvious to one of ordinary skill in the art absent evidence of new or unexpected results.  See MPEP 2144.04 IV.  
	Regarding Claim 14, Ikeda teaches:
parallel-disposed cells (Fig. 3)
	Ikeda does not explicitly teach:
longitudinal end terminal portions that are connected via a main portion and a bent portion at either side of the cells
	Ogura, however, teaches such leads and terminals (Fig. 4), and it would have been obvious to use a battery holders as disclosed in Ogura, with the motivation to space the connection parts further away from each other to avoid shorts, provide space for sensors, etc., as was conventionally known in the art.
	Regarding Claim 15, Ikeda teaches:
first and second waterproof sheets covering both the first and second main portions (Fig. 3)

Allowable Subject Matter
Claims 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 16 requires first and second elastic sheets as gaskets adhered to a first surface of the circuit board with a plurality of notches defined along the peripheral edge of the board. There does not appear to be any teaching, motivation or suggestion in the art to provide two elastic sheets around a circuit board with terminal features as claimed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723